Exhibit 10.1
AMENDMENT NO. 1
TO THE RETIREMENT BENEFIT PLAN
FOR ALFRED M. RANKIN, JR.
(As Amended and Restated as of December 1, 2007)
          NACCO Industries, Inc. hereby adopts this Amendment No. 1 to the
Retirement Benefit Plan for Alfred M. Rankin, Jr. (As Amended and Restated as of
December 1, 2007) (the “Plan”), to be effective as of January 1, 2008. Words
used herein with initial capital letters which are defined in the Plan are used
herein as so defined.
Section 1
          Article VI of the Plan is hereby amended by adding a new Section 6.3
to the end thereof, to read as follows:
          “SECTION 6.3. Additional Payments.
     (a) At the time described in clause (b) of this Section 6.3, the Employer
shall pay to the Participant (i) an amount equal to the positive difference, if
any, of I minus II (the “Income Tax Payment”), plus (ii) an additional amount
such that, after payment by the Participant of all applicable federal, state and
local income taxes and employment (e.g., FICA) taxes on the Income Tax Payment,
the Participant will retain an amount equal to the Income Tax Payment (the
“Gross-Up Payment”). For purposes of this Section 6.3:

             
 
  I   =   The Participant’s federal, state and local income tax and employment
(e.g., FICA) tax liability with respect to the payment of the amount described
in Section 6.1(a)(i) (the “Frozen Account Balance”); and
 
           
 
  II   =   The amount of federal, state and local income tax employment (e.g.,
FICA) tax liability the Participant would have incurred with respect to the
payment of the Participant’s Frozen Account Balance if the Frozen Account
Balance had been paid to the Participant during the 2008 Plan Year.

For purposes of calculating the amounts described in I and II above and
determining the Gross-Up Payment, the Participant will be considered to pay
(X) federal income taxes at the highest rate in effect in the applicable year
and (Y) state and local income taxes at the highest rate in effect in the state
or locality in which the applicable payment would be subject to state or local
tax, net of the maximum reduction in federal income tax that could be obtained
from deduction of such state and local taxes. All determinations required to be
made under this Section 6.3 shall be made by the Employer in consultation with
the Participant.
     (b) The payment described in paragraph (a) of this Section 6.3 shall be
made at the same time as the payment described in Section 6.1(a) or 6.1(b),
whichever is applicable.”

1



--------------------------------------------------------------------------------



 



EXECUTED this 11th day of November, 2008.

            NACCO INDUSTRIES, INC.
      By:   /s/ Charles A. Bittenbender     Title:  Vice President, General
Counsel and Secretary            

2